Citation Nr: 9914766	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including skin cancer and a skin rash.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1946 and from May 1952 to July 1954.

This appeal arises from a rating decision of May 1993 from 
the Montgomery, Alabama, Regional Office (RO).  


REMAND

The claims file only contains records related to the 
veteran's period of service from 1952 to 1954 with the U.S. 
Coast Guard.  The veteran also had active service from 1942 
to 1946 with the U.S. Navy.  The claims file does not contain 
the service medical records from this period of service.  
There is also a reference to the veteran having had National 
Guard service, however, there are no medical records from 
this service in the claims file.  Accordingly, this case must 
be returned to the RO to obtain additional service medical 
records.

The veteran provided copies of private medical records, dated 
from 1972 to 1990.  He has indicated that these records show 
skin cancer.  However, the copies are of poor quality and 
many entries are illegible.  Of those entries that are 
legible, they only show precancerous skin lesions.  They do 
not show a diagnosis of a skin cancer.  Additionally, the 
record does not contain pathology reports which show that the 
veteran had skin cancer or the type of skin cancer.  
Therefore, this case will be returned to the RO to request 
that the veteran provide legible copies of medical records 
that show that he has skin cancer and to obtain any other 
medical records which show that he has skin cancer.  
38 U.S.C.A. § 5103 (West 1991).

The veteran claims that he was exposed to radiation in 1954.  
In an October 1998 statement, he now indicates that he 
overflew a nuclear test sight on two occasions in 1946 while 
in the Navy.  The Defense Special Weapons Agency has not 
addressed this contention to determine whether he is a 
radiation exposed veteran.  Therefore, the case will be 
returned to the RO to obtain additional information from the 
Defense Special Weapons Agency.  

The National Personnel Records Center has indicated that 
there is no record of exposure to ionizing radiation (DD Form 
1141) in the veteran's service records.  The Adjudication 
Procedure Manual (M21-1) indicates that DD Form 1141 should 
also be requested from the appropriate branch of service if 
other development is not successful.  Therefore, this case 
will be returned to the RO to forward an inquiry to the Navy 
and Coast Guard to request DD Form 1141.  M21-1, Part III, 
Para. 5.12c(5).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran's 
service medical records from his Alabama 
National Guard service beginning in 1940 
and U.S. Navy service beginning in 1942 
from the National Personnel Records 
Center.  

2.  The RO should request that the Navy 
and Coast Guard provide a copy of DD Form 
1141 or any other documentation of 
radiation exposure.  The request should 
be made in accordance with M21-1, Part 
III, Para. 5.12c(5).

3.  The RO should request that the 
veteran provide legible copies of the 
medical records which show that he has 
skin cancer, including any pathology 
reports.  The RO should also request that 
the veteran provide the names and 
addresses of those physicians who have 
treated him for skin cancer, and the 
dates of such treatment.  

4.  Following receipt of the above 
information, the RO should request 
legible copies of medical records from 
the physicians identified, following 
receipt of the necessary authorizations 
for the release of such information.  

5.  The RO should request that the 
veteran provide the name of the aircraft 
squadron or other unit to which he was 
assigned in 1946 when he was directed to 
overfly a nuclear test sight.  He should 
also indicate what dates he overflew the 
test sight if they are known.

6.  Following receipt of the name of the 
unit that he was assigned to and the 
dates of his flights in 1946, the RO 
should forward an inquiry to the Defense 
Special Weapons Agency to request 
information as to whether the veteran 
participated in a radiation risk activity 
in 1946, and provide a dose estimate if 
possible.    

7.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether service 
connection for a skin disorder, 
rheumatoid arthritis, and hammertoes can 
be granted.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


